Citation Nr: 0804634	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran was provided a Board hearing in December, 2007, 
during which the undersigned was present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

The veteran filed an original claim for PTSD based on 2 
stressor events.  According to the veteran's PTSD 
questionnaire, on February 8, 2005, he was sexually assaulted 
by four servicemen in the ammunition depot while stationed at 
Ikago, Japan.  The veteran was with the 8056 AU (Army Unit), 
8th Army.  During his Board Hearing testimony of December 
2007, the veteran testified that he was actually assaulted in 
the Engineering Depot.  At that time, he also provided the 
last name of an alleged assailant.  The veteran has 
repeatedly claimed that he notified his first sergeant 
following the incident, but no action was taken.

Further, the veteran claimed that in May 1955, he helped to 
recover victims of a helicopter crash.  In his PTSD 
questionnaire, the veteran noted a gruesome account of that 
scene, and he further described such incident during the 
December 2007 hearing. 

Although the record shows that the RO has submitted a request 
for information to the U.S. Army and Joint Services Records 
Research Center (JSRRC), in order to attempt to verify the 
veteran's claimed stressors, the Board notes that the 
veteran's full unit designation was not provided, nor the 
location of the incident.  Moreover, it is unclear whether 
the RO has provided any information to JSRRC regarding the 
veteran's alleged personal assault, for which he has provided 
an approximate date, a specific location, and the name of a 
serviceman present during the alleged attack.  While the 
JSRRC response of April 2007 noted that the lack of available 
information made a search impossible, it was not clear as to 
which evidence of record was provided by the RO.  
Accordingly, the Board finds that the case should be returned 
to complete that development.  

The Board also notes that, during the veteran's December 2007 
Board hearing, the veteran testified that he was transferred 
to another base shortly after he reported his personal 
assault.  The veteran claimed that he did not request a 
transfer.  Because the veteran's claims file does not contain 
complete personnel records, there may be outstanding records 
that have not been obtained by the RO.  On remand, the RO 
should obtain complete personnel information, specifically 
any information pertaining to a transfer from Ikago, Japan to 
Sagamihara, Japan, in or around 1955, and should associate 
any records not already obtained with the record on appeal.

Following the receipt of the veteran's personnel records and 
JSRRC search results, the veteran should be scheduled for an 
additional VA psychological examination to determine the 
nature and etiology of any current psychological 
condition(s).  After examination and review of the claims 
folder, the examiner(s) should address whether it is at least 
as likely as not that any current psychiatric disorder(s) 
is/are etiologically related to either of the veteran's named 
stressor events.  Each stressor event, the alleged sexual 
assault and the helicopter crash, should be analyzed, and a 
separate nexus opinion should be provided for each. 

Finally, in a January 2003 report of contact, the veteran 
notified the RO that he was approved for Social Security 
Administration (SSA) benefits.  In a subsequent February 2004 
document entitled Social Security Administration Data, it was 
noted that the veteran had been in receipt of SSA disability 
benefits since January 1985.  However, the SSA records are 
not in the claims file.  VA has a statutory duty to obtain 
these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The United States Court of Appeals for Veterans 
Claims has also held that VA has a duty to acquire both the 
SSA decision and the supporting medical records pertinent to 
a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Obtain a complete copy of the 
veteran's personnel file, paying special 
consideration to any information 
pertaining to a transfer from Ikago, 
Japan to Sagamihara, Japan, in or around 
1955, and associate any records not 
already obtained with the record on 
appeal. 

3.  The AMC should again request that the 
veteran provide a detailed account of his 
claimed stressors including specific 
dates, within sixty days of the alleged 
event, his unit of assignment, and the 
full names of any casualties.  The 
veteran should also be informed that he 
may submit statements from those with 
whom he served who also witnessed the 
claimed stressful events.

4.  The AMC should attempt, once again, 
to verify the veteran's claimed stressors 
(including the alleged personal assault 
and the helicopter crash) through 
official channels including JSRRC, and in 
particular, any unit history or 
operational report/lessons learned 
document describing the activities of the 
veteran's unit during the period from 
February 1955 to May 1955.  The veteran's 
unit of assignments and any statements 
from the veteran detailing his claimed 
stressors should accompany the stressor 
verification effort.  

5.  After receiving the above personnel 
records, obtain a VA psychological 
examination to determine the nature and 
etiology of any current psychological 
condition(s).  After examination and 
review of the claims folder, the 
examiner(s) should address the following:

a)	Identify all current 
psychological disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to either of the 
veteran's claimed stressor 
events, providing a separate 
nexus opinion for each.  
    

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  The examiner must review the 
August 2007 VA neurological examination 
report (noting psychosomatic headaches 
secondary to stress with being raped) and the 
January 2007 VA PTSD examination report 
(noting a clear nexus between the stressors 
reported and PTSD, without specifying which 
stressors the examiner was discussing).  A 
rationale for any opinion expressed should be 
provided.  It is further requested that the 
examiner reconcile any contradictory evidence 
regarding the above questions. 

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  The AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record on the merits.  
If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as 
to the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



